449 N.W.2d 143 (1989)
KNUT CO., Petitioner, Appellant,
v.
KNUTSON CONSTRUCTION CO., et al., Respondents.
No. C1-88-1353.
Supreme Court of Minnesota.
December 15, 1989.
John L. Devney, Mark J. Ayotte, Briggs & Morgan, P.A., St. Paul, for appellant.
Marvin T. Fabyanske, Gary F. Albrecht, Fabyanske, Svoboda, Westra & Davis, P.A., St. Paul, for respondents.
Heard, considered and decided by the court en banc.
Prior report: Minn.App., 433 N.W.2d 149.
YETKA, Justice.
This case was considered and decided with the case of Michael-Curry Companies, Inc. v. Knutson Shareholders Liquidating Trust, et al., v. John A. Curry, et al., 449 N.W.2d 143 (Minn.1989) (No. C6-88-1509) (opinion filed concurrently), which involves an identical arbitration provision in a related transaction with related parties.
Our decision in this case is controlled by our analysis of the parties' arbitration clause in Michael-Curry Companies, Inc. v. Knutson Shareholders Liquidating Trust. For the reasons set forth in that case, we hold that the language in the arbitration clause is sufficiently broad to require arbitration of the parties' dispute regarding the promissory note and the guaranty in this case.
In considering the above-mentioned appeals, this court has concluded that they involve the same real parties in interest, there are common questions of law and fact, and the interests of justice and judicial economy require that they be treated hereafter as one dispute. Accordingly, in an order filed concurrently with this opinion, this court has consolidated these cases for purposes of further proceedings in arbitration and any future judicial review.
The court of appeals' decision is affirmed and the matter is remanded to the trial court for an order compelling arbitration.